Citation Nr: 1134340	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-04 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  The Veteran served in the Republic of Vietnam, and he is in receipt of a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's PTSD is productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

VA's duty to notify was partially satisfied by a February 2008 letter, which was issued in prior to the initial adjudication of the Veteran's claim.  The letter informed the Veteran of the evidence VA would obtain and the evidence he was responsible for obtaining, as well as that he must demonstrate an increase in his service-connected PTSD in order to warrant the assignment of an increased rating.  Additionally, the Veteran's April 2008 rating decision outlined the rating criteria for PTSD, and the Veteran's claim was subsequently readjudicated, as reflected by the February 2010 statement of the case.  Accordingly, the Board finds that any errors with regard to the content and the timing of the notice provided have been rendered harmless.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and the Veteran has not reported any available, relevant treatment records that are not of record.  The Veteran was also afforded several pertinent VA examinations during the course of the appeal, and he testified at a Board hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Increased Rating

The Veteran contends that the current severity of his PTSD entitles him to disability rating in excess of 50 percent.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for PTSD, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board notes that while an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, it is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board finds that a review of the relevant evidence of record, including the Veteran's VA examination reports, VA treatment records, letters from his VA treatment providers, his hearing testimony, and submitted lay statements, supports an assignment of a 100 percent disability rating for the Veteran's service-connected PTSD.

During the Veteran's February 2008 examination conducted for VA purposes (QTC examination), the Veteran reported having a poor relationship with his children and that he had been separated from his wife for 30 years.  He also reported experiencing passive suicidal ideation and impaired memory and concentration, which the examiner opined interfered with the Veteran's ability to understand complex commands.  The examiner assigned a GAF score of 45, noting that the Veteran is unable to maintain employment and has little contact with his family.

An April 2008 VA treatment record reflects a GAF score of 48, and in a September 2008 letter, the Veteran's treating VA psychologist characterized the Veteran's PTSD symptoms as severe, stating that the symptoms have caused serious personal, social, and occupational impairment.  A June 2009 letter authored by the Veteran's treating VA psychiatrist characterizes the Veteran's PTSD as chronic and severe, resulting in severe impairment in the Veteran's ability to establish and maintain social relationships and employment.  The VA psychiatrist stated that the Veteran's current GAF score was 45 and that his PTSD renders him unemployable.  An August 2009 VA treatment record reflects the Veteran's report that he was experiencing more depression and irritability and felt that he had less energy.  A September 2009 VA treatment record reflects the Veteran's report that he had recently married and had perceived a decrease in the severity of his PTSD symptoms.  However, a November 2009 VA treatment record reflects the Veteran's report of experiencing marital difficulty and a perceived increase in his PTSD symptoms.

During his February 2010 VA examination, the Veteran reported experiencing social isolation, extreme hypervigilance and startle response, depression, and irritability.  He also reported experiencing recurrent suicidal thoughts, although stating he had no specific intent or plan.  He further reported a memory impairment, which affected his daily functioning.  He recalled recently driving to the gas station but forgetting to fuel his vehicle, as he was preoccupied with the loss of a $50 bill from his wallet.  The Veteran also reported that he had become estranged many years ago from his former wife due to his physical abuse of her, and that he has a fairly good relationship with his oldest son but a poor relationship with his youngest son who witnessed him physically abusing his former wife.  He further reported that his youngest son will not allow the Veteran to visit with his grandchildren, as he fears the Veteran will evidence violent behavior.  The Veteran further reported that he has been unable to maintain employment for more than one- to two-year periods since his discharge from service, and that he had been unable to secure employment in the several years prior to the time of this examination because he had been unable to give any positive references from past employers.  Accordingly, the examiner opined that the Veteran's PTSD produced deficiencies in his employability, family relations, judgment, thinking, and mood.

The Veteran was afforded a QTC examination to assess the severity of his PTSD and its affect of his employability in April 2010.  After conducting a psychiatric examination of the Veteran, the examiner did not specifically offer an opinion as to whether the Veteran's PTSD renders him unemployable, but rather noted that the Veteran has difficulty establishing and maintaining effective work and social relationships, as he has difficulty with social interaction and an impaired memory and concentration.  The examiner further opined that the Veteran has difficulty maintaining effective family role functioning because he is minimally interactive with his family.

During his Board hearing conducted in July 2011, the Veteran testified that he was currently separated from his second wife because of his PTSD symptoms of anger and irritability, and he recounted that his estranged spouse is fearful of him.  The Veteran further recounted that he was abusive of his first wife and that his younger son, who witnessed this abuse, will not allow the Veteran to visit his grandchildren.  The Veteran reported that he had last worked three years prior to the time of the hearing and that his employment ended after he had a disagreement with his supervisor and threw a stapler at him.  He testified that he is quite reclusive and that his older son now grocery shops for him, as he has difficulty being in stores and becomes extremely nervous in crowds.  The Veteran also testified that he has an impaired memory that interferes with his ability to navigate; therefore, his son now drives him to his VA psychiatric individual therapy sessions, which he attends weekly.  The Veteran further testified that the severity of his depression has prompted his children to remove all firearms from his home, as they fear he may harm himself.

A statement authored by the Veteran's estranged second wife reflects her report that the Veteran's quick temper frightened her, and as a result they no longer reside together.  Statements from the Veteran's friends (one of whom resided with the Veteran in a group living setting) reflect their observations of the Veteran's irritability and unpredictable quick temper, as well as his tendency to self-isolate.

The Board finds that the evidence outlined above reflects that the Veteran's PTSD produces total occupational and social impairment.  The Veteran, who has had a sporadic work history since his discharge from service, is currently unemployed, and he reports that his most recent employment ended when he disagreed with and assaulted his former supervisor.  Moreover, two of the Veteran's psychiatric treatment providers (a VA psychologist and a VA psychiatrist) have characterized the Veteran's PTSD symptoms as severe, and the VA psychiatrist specifically opined that the Veteran's PTSD renders him unemployable.  The Veteran's total social impairment is evidenced by his suicidal ideation, extreme self-isolation, and impaired familial relationships, including a poor relationship with his former spouse and youngest son and an estranged relationship with his current spouse.  By the Veteran's report, and as reflected in a statement submitted by the Veteran's estranged second wife, the Veteran's PTSD symptoms of anger, irritability, and violent behavior have substantially contributed to these impaired relationships.  Moreover, the Veteran's PTSD symptoms of anxiety, an impaired memory, and impaired concentration appear to affect his activities of daily living, as he no longer drives independently or purchases his own groceries.  Furthermore, the Veteran's GAF scores recorded during the instant rating period include scores of 45 and 48, and as outlined above, GAF scores below 50 are indicative of a severe psychiatric impairment.

Thus, the Board finds that the assignment of a 100 percent rating for the Veteran's service-connected PTSD is appropriate.  Given the Board's assignment of this 100 percent schedular rating, any consideration regarding whether a referral is warranted for extraschedular consideration or whether the Veteran has implicitly raised a claim for entitlement to a total disability rating based on individual unemployability has been rendered moot.




ORDER

A 100 percent disability rating for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


